



COURT OF APPEAL FOR ONTARIO

CITATION: Boucher v. Wal-Mart Canada Corp., 2014 ONCA 419

DATE: 20140522

DOCKET: C56243 and C56262

Hoy A.C.J.O., Laskin and Tulloch JJ.A.

BETWEEN

Meredith Boucher

Plaintiff (Respondent)

and

Wal-Mart Canada Corp. and Jason Pinnock

Defendants (Appellants)

J. Gardner Hodder and Stefan De Smit, for the appellant
    Jason Pinnock

John D.R. Craig and Christina E. Hall, for the appellant
    Wal-Mart Canada Corp.

Myron W. Shulgan and Claudio Martini, for the respondent

Heard: October 7, 2013

On appeal from the judgment of Justice
Renee
    M.
Pomerance of the Superior Court of Justice, dated October 10, 2012,
    sitting with a jury.

Laskin
    J.A.:

A.

Overview

[1]

The respondent Meredith Boucher began working for the appellant Wal-Mart
    in 1999.  She was a good employee.  In November 2008 she was promoted to the
    position of assistant manager at the Wal-Mart store in Windsor.  Her immediate
    supervisor was the store manager, the appellant Jason Pinnock.

[2]

At first Boucher and Pinnock worked well together.  Their relationship
    turned sour, however, after an incident in May 2009 in which Boucher refused to
    falsify a temperature log.  Pinnock then became abusive towards her.  He
    belittled, humiliated and demeaned her, continuously, often in front of
    co-workers.  Boucher complained about Pinnocks misconduct to Wal-Marts senior
    management.  They undertook to investigate her complaints.  But in mid-November
    2009 they told her that her complaints were unsubstantiated and that she
    would be held accountable for making them.  A few days later, after Pinnock
    again humiliated Boucher in front of other employees, she quit.  A few weeks
    later she sued Wal-Mart and Pinnock for constructive dismissal and for
    damages.

[3]

The action was tried before a judge and a jury.  The jury found that
    Boucher had been constructively dismissed and awarded her damages equivalent to
    20 weeks salary, as specified in her employment contract.  The jury also
    awarded her damages of $1,200,000 against Wal-Mart, made up of $200,000 in
    aggravated damages for the manner in which she was dismissed, and $1,000,000 in
    punitive damages.  And the jury awarded Boucher damages of $250,000 against
    Pinnock, made up of $100,000 for intentional infliction of mental suffering,
    and $150,000 in punitive damages (awards for which Wal-Mart is vicariously
    liable as Pinnocks employer).

[4]

On appeal, Pinnock and Wal-Mart challenge both their liability for and
    the amount of damages for intentional infliction of mental suffering,
    aggravated damages and punitive damages.

[5]

Pinnock makes these submissions:

(1)

The award of damages for
    intentional infliction of mental suffering should be set aside because the
    trial judge incorrectly instructed the jury on the elements of the tort. 
    Alternatively, the award is unreasonable, or at least excessive;

(2)

The award of punitive damages
    should be set aside because it was not rationally required to punish Pinnock
    for his conduct.

[6]

Wal-Mart makes the following submissions:

(1)

The award of aggravated damages
    should be set aside because of an error in the trial judges charge. 
    Alternatively, the award is excessive and should be reduced.

(2)

The award of punitive damages
    should be set aside or reduced because:

·

The trial judge erred in her charge;

·

Wal-Marts conduct was not so reprehensible to warrant punitive
    damages;

·

Alternatively an award of punitive damages was not rationally
    required to punish Wal-Mart;

·

The trial judge erred by failing to give the jury guidance on a
    reasonable range for an award of punitive damages;

·

The trial judge erred by permitting Boucher to amend her
    Statement of Claim to conform to the jurys verdict.

[7]

Finally, Boucher has cross-appealed against Wal-Mart.  She submits that
    the trial judge erred in law by instructing the jury that she could not recover
    future income loss beyond the period specified in her employment contract.  She
    asks for $726,601 to compensate her for her loss of income until retirement.

B.

Background

(a)

Meredith Boucher
    and her employment with Wal-Mart

[8]

Meredith Boucher is 43 years old, is married, and has one child.  She
    entered the labour force after finishing high school.

[9]

In 1999, Boucher began working for Wal-Mart at its store in Chatham. 
    She received regular promotions.  In January 2000, she was promoted to customer
    service manager.  In January 2001, she was transferred to the Wal-Mart store in
    Newmarket where she continued working as a customer service manager.

[10]

In
    2005 Boucher was transferred back to the Wal-Mart store in Chatham and promoted
    to department manager.  In September 2007, she was promoted to administrative
    manager of the Wal-Mart store in Wallaceburg, and in March 2008 she became an
    assistant manager trainee.  In November 2008, Boucher accepted a transfer to
    Wal-Marts Windsor store as an assistant manager.

[11]

Boucher
    testified that she valued her work at Wal-Mart.  She intended to work there
    until she retired.

(b)

Wal-Mart and its
    policies

[12]

Wal-Mart
    is one of the worlds largest retailers with stores throughout North America. 
    This litigation arises out of events that took place at its Windsor store.

[13]

According
    to the evidence at trial, Wal-Mart holds itself out as a business that regards
    its employees highly.  It has a number of workplace policies intended to
    reflect its concern for its employees.  One policy that figured prominently in
    this trial was Wal-Marts Open Door Communication Policy: Wal-Mart encourages
    its employees to report on a confidential basis concerns about how its stores
    are operated or its employees treated.

[14]

Wal-Mart
    also has a Prevention of Violence in the Workplace Policy.  It undertakes to
    take all employee reports of incidents seriously and to protect an employee
    making a complaint from acts of retaliation.  Finally, Wal-Mart has a
    Harassment and Discrimination Policy.  The purpose of this policy is to protect
    employees from unwelcome conduct that offends a persons feelings.  Wal-Mart
    requires all of its employees to treat each other with dignity and respect.

[15]

Bouchers
    evidence was that Wal-Mart paid lip service to its policies.  It did not
    enforce them.  And when Boucher sought the protection of these policies, she
    was threatened that she would be held accountable if her complaints proved
    unwarranted.

(c)

The working
    relationship between Pinnock and Boucher

[16]

Much
    of Bouchers evidence about the deterioration of her relationship with Pinnock
    was contested by the appellants.  In this brief summary I set out the evidence
    supporting Bouchers claims, as it was obviously accepted by the jury.

(i)

In
    the beginning

[17]

Initially,
    Pinnock and Boucher had a good working relationship.  Soon after Bouchers
    transfer to the Windsor store, Pinnock chose her over eight other candidates as
    his Lead Assistant Manager.  He told her that she was the most promotable of
    everyone in the store.  He was happy to have her on his team because she was a
    real go-getter.

[18]

In
    April 2009 Pinnock gave Boucher her first performance appraisal.  He evaluated
    her favourably, describing her as [o]verall, a great asset to any team. 
    However, the good working relationship between the two ended after an incident
    in May 2009.

(ii)

The May 2009 Temperature Log Incident

[19]

For health reasons, Wal-Mart must maintain temperature logs, which
    record temperatures of food and dairy products stored in its coolers.  Boucher
    was responsible for ensuring that the logs were maintained.

[20]

In
    May 2009 Boucher went on a month long course at Wal-Marts Food Academy. 
    Another assistant manager assumed her responsibility for the temperature logs. 
    During that month, an employee did not complete a temperature log in one of the
    departments for which Boucher would have been responsible had she been in the
    store.

[21]

When
    Boucher returned to the store at the end May, Pinnock told her the incomplete
    log would negatively affect the stores pending evaluation, and this in turn
    would negatively affect his own evaluation as store manager.  Pinnock told
    Boucher to make sure that the store received a green evaluation, not the
    yellow evaluation it would receive if the log remained incomplete.  In other
    words, Pinnock told Boucher to alter the log.  She refused to do so.  Because
    she refused, Pinnock subjected her to a disciplinary coaching session.

(iii)

The June 3, 2009 Open Door Meeting

[22]

Boucher
    felt that Pinnock had unfairly disciplined her for her refusal to alter the
    temperature log.  She also had developed concerns about Pinnocks use of
    profane and disrespectful language when he spoke to her and other female
    assistant managers.

[23]

To
    express her concerns, Boucher decided to use Wal-Marts Open Door Communication
    Policy.  She asked for and was granted a meeting with the District People Manager. 
    Boucher and one other assistant manager met with him to relate their concerns
    about Pinnocks conduct.  In breach of the policy, however, Pinnock was made
    aware of the meeting.  He berated Boucher and then admonished her; she
    testified that he let me know that if I was ever going to have a effing
    meeting about him again, that Id better have the effing decency to at least
    tell him before I do it.

(iv)

Pinnocks Conduct: June to October 2009

[24]

Boucher
    testified that from the day Pinnock found out about her meeting with the
    District People Manager, he subjected her to an unrelenting and increasing
    torrent of abuse.  He regularly used profane language when he spoke to her.  He
    belittled her.  He demeaned her in front of other employees.  He even called in
    other employees so he had an audience when he berated her and showed his
    disdain for her.

[25]

Boucher
    gave many specific examples of Pinnocks abuse.  A sampling is as follows:

·

Pinnock pulled employees who reported to Boucher into morning
    store tours and in front of them told Boucher how stupid she was, and that her
    career was blowing away;

·

When Pinnock criticized Boucher, he pounded his chest and said
    let me know when you cant fucking handle it anymore;

·

Pinnock berated Boucher in front of other managers, and even store
    customers: he would say this is a fucking shit show, look at this fucking
    mess

[26]

Other
    Wal-Mart employees testified about Pinnocks conduct towards Boucher.  For
    example:

·

One assistant manager testified that after the May 2009
    temperature log incident, Pinnock turned ferocious towards Boucher.  His
    treatment of her was humiliating.  She said, we were constantly called
    idiots like we were so stupid;

·

Another assistant manager testified that after the May 2009
    incident, Pinnocks treatment of Boucher was terrible, horrific

(d)

Bouchers
    complaints to Wal-Mart and Wal-Marts investigation

(i)

The
    October 26, 2009 meeting with Wal-Mart representatives

[27]

On
    October 26, 2009, Boucher met with three senior management representatives of
    Wal-Mart.  She had asked for the meeting because nothing had been done to
    address her complaints about Pinnocks treatment of her.

[28]

The
    management team said that they would investigate Bouchers concerns.  They also
    told her to report any new incidents of misconduct.  But they also cautioned
    Boucher that if her concerns were found to be unwarranted, she would be held
    accountable for raising them.

(ii)

Bouchers November 2, 2009 complaint

[29]

Pinnock continued to be abusive towards Boucher.  As she had been asked
    to do, she reported the incidents to Wal-Marts District People Manager.  She
    got no response.

(iii)

The results of Wal-Marts investigation

[30]

Witnesses
    for Wal-Mart testified that its management team did investigate Bouchers
    complaints.  They held three meetings at the Windsor store with several
    employees.  They completed their investigation in early November and met with
    Boucher on November 14, 2009 to discuss their findings.

[31]

Wal-Marts
    management team told Boucher that they had investigated her complaints and
    found them to be unsubstantiated.  They also told her that she would be held
    accountable for making these unsubstantiated complaints, but they had not yet
    decided what discipline she would face.  They concluded that Boucher was trying
    to undermine Pinnocks authority.  Boucher left the meeting in tears.

[32]

Pinnock,
    on the other hand, was not disciplined for his conduct or even cautioned about
    it.  He was spoken to only about his and his teams use of inappropriate
    language.

[33]

In
    reaching their findings, Wal-Marts management team appeared to ignore the
    numerous incidents in which Pinnock berated Boucher in front of co-workers.  And
    little evidence was led at trial that Wal-Marts investigators sought
    information from the other assistant managers who had witnessed Pinnocks
    abusive conduct.

(e)

The Final
    Incident: November 18, 2009

[34]

At
    the end of Bouchers shift on November 18, Pinnock again berated her because
    ten extra skids of products delivered to the store overnight had not been
    unloaded.  Pinnock grabbed Boucher by the elbow in front of a group of
    co-workers.  He told her to prove to him that she could count to ten.  He
    prompted her by initiating the count, then told her to count out loud along with
    him.  Boucher was so humiliated she left the store.

[35]

Four
    days later, Boucher sent Wal-Mart an email that she did not intend to return to
    work until her complaints about Pinnock were resolved to her satisfaction. 
    They never were.  And she never returned to work.  In early December she
    started this lawsuit for constructive dismissal and damages.

(f)

Pinnocks
    Motives: the Evidence of Samantha Russell

[36]

Samantha
    Russell was the Store People Manager.  She had observed how Pinnock treated
    Boucher.  At one point she cautioned Pinnock about going after Boucher so hard
    because Boucher was beginning to look ill.  Pinnock replied: Not until she
    fucking quits.  When Pinnock found out that Boucher had quit he was
    overjoyed.  He had achieved his goal.

(g)

The Effect of
    Pinnocks and Wal-Marts Conduct

[37]

Boucher
    testified about the effect of Pinnocks conduct toward her, and of Wal-Marts
    failure to do anything about it, or even acknowledge it.  She said that she was
    stressed out.  She could not eat or sleep.  She had abdominal pain,
    constipation and bloating.  She lost weight and began vomiting blood. 
    Co-workers testified that Boucher went from a fun-loving, lively, positive
    leader to a defeated and broken person.

[38]

Boucher
    went to see her family doctor, Dr. Avril MacDonald, three times between
    September and November 2009.  In Dr. MacDonalds opinion, Bouchers physical
    symptoms were stress-related.  Dr. MacDonald prescribed a sedative and referred
    Boucher to a psychiatrist.  Boucher saw a therapist in December, but by then
    she was already feeling better.  She testified that by late December she felt
    she had nearly fully recovered and was actively looking for another job.

[39]

Boucher
    had not found another job by the time of trial in September 2012.  Her
    employment contract with Wal-Mart entitled her to two weeks pay for every year
    of employment.  As she had worked for Wal-Mart for ten years, she was entitled
    to 20 weeks pay.  Wal-Mart, in fact, paid her salary for eight months.

C.

Pinnocks Appeal

(1)

The Award for
    Intentional Infliction of Mental Suffering

[40]

The
    jury awarded Boucher $100,000 for Pinnocks intentional infliction of mental
    suffering.  Pinnock challenges the award on three bases:

·

The trial judge incorrectly instructed the jury on the proper
    elements of the tort;

·

No reasonable jury could have found Pinnock liable;

·

Alternatively, the amount awarded is excessive

(a)

The Elements of
    the Tort and the Trial Judges Charge

[41]

The
    tort of intentional infliction of mental suffering has three elements.  The
    plaintiff must prove:

·

The defendants conduct was flagrant and outrageous;

·

The defendants conduct was calculated to harm the plaintiff;

·

The defendants conduct caused the plaintiff to suffer a visible
    and provable illness.

See
Prinzo v. Baycrest
    Centre for Geriatric Care
(2002), 60 O.R. (3d) 474 (C.A.).

[42]

The
    trial judge instructed the jury several times on the three elements of the
    tort.  Pinnock submits that the trial judge misstated the second element.  She
    told the jury:

In determining whether the conduct was calculated to produce
    harm, you must be satisfied that Mr. Pinnock either intended to produce the
    consequences or
alternatively, ought to have known that the consequences
    were substantially certain to occur
.  Has it been established that Mr.
    Pinnock intended to cause mental suffering on the part of Ms. Boucher, or
    engaged in conduct that was substantially certain to cause such suffering?
    [Emphasis added.]

[43]

The
    alternative, that Pinnock could be liable if he ought to have known the
    consequences were substantially certain to occur, is wrong, he contends,
    because it imports an objective test into the tort.  I am inclined to agree
    that the trial judge misstated the second element.  The test is purely
    subjective as Weiler J.A. said in
Prinzo,
at para. 61:

[F]or the conduct to be calculated to produce harm, either the
    actor must desire to produce the consequences that follow, or the consequences
    must be known by the actor to be substantially certain to follow.

See also
Piresferreira v. Ayotte
, 2010 ONCA 384,
    319 D.L.R. (4th) 665, leave to appeal to S.C.C. refused, [2010] S.C.C.A. No.
    283, at para. 75.

[44]

The
    plaintiff cannot establish intentional infliction of mental suffering by
    showing only that the defendant ought to have known that harm would occur.  The
    defendant must have intended to produce the kind of harm that occurred or have known
    that it was almost certain to occur: see
Piresferreira
, at para. 78.

[45]

However,
    I would not give effect to this error on appeal because Pinnocks trial counsel
    did not object to the charge at trial, and the error did not result in an
    injustice.
[1]


[46]

The
    trial judge gave counsel a draft of her proposed jury instructions and invited
    their comments and objections.  Neither counsel for Pinnock nor for Wal-Mart
    objected to the proposed charge on intentional infliction of mental suffering. 
    The trial judge prepared revised instructions, which incorporated some
    suggestions from counsel, and before delivering her charge, gave counsel a
    final opportunity to comment.  Again, counsel for Pinnock and Wal-Mart did not
    object.

[47]

In
    their review of jury instructions in civil cases, appellate courts justifiably
    have been unsympathetic to objections to a charge made for the first time on
    appeal.  That must be especially so when counsel have been given the opportunity
    to consider and comment on the charge in advance.  Even where the alleged error
    is one of misdirection, as is the case here, as opposed to an error of
    non-direction, an appellate court will not interfere unless the error produces
    an injustice: see
G.K. v. D.K.
(1999), 122 O.A.C. 36; and
Marshall
    v. Watson Wyatt and Co.
(2002), 57 O.R. (3d) 813 (C.A.).

[48]

The
    error here was inconsequential; it caused no injustice.  The evidence of
    Samantha Russell, which I reviewed earlier and which the jury almost certainly accepted,
    shows that Pinnock intended by his conduct to cause the very harm that occurred;
    he wished to cause Boucher so much stress or mental anguish that she would
    resign.  I would therefore not give effect to Pinnocks submission on the
    charge.

(b)

Liability

[49]

Pinnock submits that no jury acting reasonably could have found him
    liable for this tort.  I do not agree with this submission.  Appellate review
    of a civil jury award is limited.  The standard is unreasonableness and this
    standard applies to liability as well as to amount.  A civil jury verdict
    should be set aside only where it is so plainly unreasonable and unjust that no
    jury, reviewing the evidence as a whole and acting judicially, could have
    arrived at the verdict: see
Housen v. Nikolaisen
, [2002] 2 S.C.R. 235,
    at para. 30.  In this case the evidence led at trial reasonably supported each
    of the three elements of the tort of intentional infliction of mental suffering.

[50]

Pinnocks
    conduct was flagrant and outrageous. He belittled, humiliated and demeaned
    Boucher continuously and unrelentingly, often in front of co-workers, for
    nearly six months.

[51]

Pinnock
    intended to produce the harm that eventually occurred.  He wanted to get
    Boucher to resign.  To do so, he wanted to cause her so much emotional distress
    or mental anguish that she would have no alternative but to quit her job.  The
    evidence of Samantha Russell, which was not challenged in cross-examination,
    and was reviewed by the trial judge for the jury, supports this element of the
    tort.  Ms. Russell testified that Pinnock was overjoyed when Boucher resigned
    because he had achieved his goal.

[52]

Because
    of Pinnocks conduct, Boucher suffered a visible and provable illness.  The
    stress of Pinnocks conduct caused physical symptoms: Boucher suffered
    abdominal pain, constipation and weight loss.  She vomited blood and could not
    eat or sleep.  Her appearance became grey and haggard.  These physical symptoms
    were similar to those suffered by the plaintiff in
Prinzo
, and were
    held in that case to meet the third element of the tort.  And, as in
Prinzo
,
    Bouchers family doctor confirmed her symptoms and attributed them to the
    stress of Pinnocks conduct.  Although Bouchers symptoms did not last long,
    that is not surprising.  They cleared up once the person who caused them 
    Pinnock  was no longer part of her life.

[53]

The
    jurys finding of liability was reasonable.  Appellate intervention is not
    justified.

(c)     Amount

[54]

The
    jurys award of $100,000 is undoubtedly high  according to counsel for
    Pinnock, substantially higher than any other award against an individual
    employee in a breach of employment contract case.  That it is so high does not
    mean that it is so plainly unreasonable it should be set aside.  To state the
    obvious, there is no precedent until it is done for the first time.  The jurys
    awards of $800,000 for punitive damages in
Hill v. Church of Scientology of
    Toronto
, [1995] 2 S.C.R. 1130 and later of $1,000,000 for punitive damages
    in
Whiten v. Pilot Insurance Co.
, 2002 SCC 18, [2002] 1 S.C.R. 595
    were unprecedented at the time.  Yet both awards were upheld by the Supreme
    Court of Canada, even though appellate courts have greater latitude to
    intervene in punitive damage awards than they do in ordinary tort awards.

[55]

Though
    very high, I am not persuaded that the $100,000 award against Pinnock is
    unreasonable.  The harm Boucher incurred because of Pinnocks conduct was
    severe.  She suffered serious physical symptoms.  She went from a cheerful,
    productive worker to a broken and defeated employee, left with no reasonable
    alternative but to resign.  Her symptoms eased only when Pinnock no longer
    controlled her employment.

[56]

The
    jury represents the collective conscience of the community.  The magnitude of
    their award shows that they were deeply offended by Pinnocks mistreatment of
    Boucher.  We are not justified in substituting our own award unless we are
    satisfied the jurys award is so inordinately high to be plainly unreasonable. 
    On this record I am not so satisfied.

[57]

I
    therefore conclude that the jurys award of $100,000 for intentional infliction
    of mental suffering was not unreasonable.  I would therefore uphold this
    award.

(2)     The Award of Punitive
    Damages

[58]

The
    jury also awarded Boucher $150,000 in punitive damages against Pinnock.  On
    appeal, Pinnock seeks to set aside this award on the ground it was not
    rationally required to punish his misconduct.

[59]

The
    award of damages for intentional infliction of mental suffering was
    compensatory.  It was meant to compensate Boucher for the harm she suffered
    because of Pinnocks misconduct.  Punitive damage awards are not compensatory. 
    They are meant to punish the defendant in exceptional cases where the
    defendants conduct has been malicious, oppressive and high-handed and
    represents a marked departure from the ordinary standards of decent
    behaviour, see
Whiten,
at para. 36.
[2]

[60]

In
    other words, punitive damages focus on the defendants conduct, not on the
    plaintiffs loss.  Their purpose is retribution, deterrence and denunciation. 
    Here, for reasons I have already outlined, Pinnocks misconduct met this
    exceptional standard of malicious and oppressive conduct.  Pinnock deliberately
    targeted Boucher.  He wanted her to resign.  He persisted with his mistreatment
    of her over the course of over five months.  He forced her to leave a job that
    meant a great deal to her.  His conduct did indeed amount to a marked departure
    from the ordinary standards of decent human behaviour.

[61]

That
    it did, however, does not alone mean the $150,000 award of punitive damages
    should be upheld.  To be upheld, it must, together with the compensatory award
    of $100,000, be rationally required to punish Pinnock.  The standard of
    appellate review is whether a reasonable jury, properly instructed, could have
    concluded that an award of punitive damages in that amount, and no less, was
    rationally required to punish the defendants misconduct, see
Whiten,
at para. 107.

[62]

Putting
    the test the other way around, if the award of punitive damages when added to
    compensatory damages, produces a total sum that is so inordinately large that
    it exceeds what is rationally required to punish the defendant, it will be
    reduced or set aside on appeal,: see
Whiten,
at para. 109.  And, as
    Binnie J. said in
Whiten,
at para. 108, to ensure rationality an
    appellate court has supervisory powers over punitive damages that are more
    interventionist than in the case of other jury awards of general damages.

[63]

Thus,
    once the tort damages are upheld, we must ask whether an additional award of
    $150,000 is required for the purposes of retribution, denunciation and
    deterrence.  In short, we must ask whether the jurys award is proportionate to
    these purposes.

[64]

The
    award of tort damages against Pinnock is very high.  The magnitude of this
    compensatory award carried a strong punitive component.  The compensatory award
    alone provided retribution to Boucher, substantially denounced Pinnock for his
    conduct, and in the Windsor community would likely deter Pinnock and other
    senior employees from engaging in similar conduct.  An additional award of
    $150,000 against an individual employee is not rationally required to achieve
    these purposes or to punish Pinnock.  To give modest effect to the jurys view
    of Pinnocks misconduct, an award of $10,000 in punitive damages would be
    appropriate.  Accordingly, I would allow Pinnocks appeal on punitive damages
    and reduce the jurys award from $150,000 to $10,000.

D.

Wal-Marts Appeal

(1)

The award of
    aggravated damages

[65]

The
    jury awarded Boucher $200,000 for aggravated damages.  Wal-Mart submits that
    the award should be set aside or reduced for two reasons: first, the trial
    judge failed to caution the jury against double recovery, thus compensating
    Boucher twice for Pinnocks conduct; and second, $200,000 is excessive.  I
    would not give effect to Wal-Marts submission.

(a)     The trial judges charge

[66]

Aggravated
    damages are compensatory damages.  They are part of breach of contract
    damages.  They compensate a plaintiff for the additional harm suffered because
    of the way the contract was breached.  In a wrongful dismissal claim,
    aggravated damages may be awarded against the employer where the employer
    engages in conduct during the course of dismissal that is unfair or is in bad
    faith: see
Honda Canada Inc. v. Keays
, 2008 SCC 39, [2008] 2 S.C.R.
    362, at para. 57.  However, the normal distress and hurt feelings resulting
    from dismissal are not compensable.: see
Honda
, at para. 56.

[67]

The
    trial judge correctly instructed the jury on the purpose of aggravated damages
    and on the standard for awarding them.  She said in part:

Will now turn to a discussion of aggravated damages. 
    Aggravated damages may be awarded where the manner in which an employee was
    dismissed was unfair or carried out in bad faith.  Aggravated damages may be
    awarded to compensate the employee for mental distress and or loss of dignity. 
    Such an award is permitted where the plaintiff has experienced injury to her
    feelings, dignity, pride or self respect.  These damages may compensate an
    employee when the circumstances of dismissal are insensitive, demeaning or
    humiliating.

The law recognizes that breach of an employment agreement will
    inevitably cause some mental distress.  An employee cannot receive damages for
    the normal distress and hurt feelings that would arise in the ordinary course
    of dismissal.  In the ordinary course the discharges employee is expected to
    bear all of this with a measure of fortitude and be satisfied with damages to
    compensate for the failure to give proper notice.

But if you find unfair or bad faith conduct in the manner of
    dismissal, then it is proper for you to compensate for the effects of this. 
    The time at which an employment relationship ruptures is usually the time when
    the employee is most vulnerable and in need of protection.  In recognition of
    this the law encourages conduct that minimizes the damage and dislocation, both
    economic and personal, that results from dismissal.  To ensure that employees
    receive adequate protection, employers are held to an obligation of good faith
    and fair dealing in the manner of dismissal.

[68]

Wal-Mart
    contends that the trial judge erred in her charge because she failed to caution
    the jury against double recovery.  Wal-Marts argument is that Pinnocks
    intentional infliction of mental suffering grounded both the tort award against
    him and the aggravated damages award against Wal-Mart.  Boucher should not be
    compensated twice for the same wrong.

[69]

I
    do not accept Wal-Marts contention.  The caution requested on appeal was not
    requested by Wal-Marts counsel at trial.  Quite the contrary.  Wal-Marts
    counsel approved of the trial judges instructions.  As I said earlier, the
    absence of an objection at trial weighs heavily against a party on appeal. 
    That is especially so where the objection relates to an omission from the
    charge, as is the case here, not a misstatement of the law or evidence.  Only
    if Wal-Mart could show that the absence of the caution it now seeks caused an
    injustice could it succeed on this branch of its appeal.  And in my opinion,
    the absence of a caution did not cause an injustice.  I say that for three
    reasons.

[70]

First,
    the tort award against Pinnock and the aggravated damages award against
    Wal-Mart vindicate different interests in law.

[71]

Second,
    I do not view the jurys aggravated damages awarded to have resulted in double
    recovery for Boucher.  Pinnocks misconduct brought about Bouchers mental
    anguish.  But the unfair way Walmart dealt with Pinnocks misconduct and
    Bouchers complaints about it brought about Bouchers constructive dismissal.

[72]

Wal-Mart
    took no steps to bring an end to Pinnocks misconduct.  It did not take
    Bouchers complaints seriously, finding them unsubstantiated despite
    substantial evidence from co-workers that they were well-founded.  It failed to
    enforce its workplace policies, which on their face were designed to protect
    employees from the kind of treatment Pinnock subjected Boucher to.  And it
    threatened Boucher with retaliation for making her complaints, an especially
    vindictive act.  Despite all of this Boucher was willing to continue to work at
    the store if Wal-Mart addressed her complaints about Pinnock.  Only when
    Wal-Mart refused to do so, did Boucher resign.  These considerations show that
    Wal-Marts own conduct justified a separate and substantial award for
    aggravated damages.

[73]

Third,
    although the trial judges charge on aggravated damages is not as clear as it
    might have been, I do not think that it would have led the jury to compensate
    Boucher twice for the same wrong, Pinnocks misconduct.  Early in her charge,
    the trial judge did tell the jury that the claims against Wal-Mart and Pinnock
    are based on the same facts.  Standing alone, that instruction is
    problematic.  However, later in her charge, when she instructed the jury on
    aggravated damages, she correctly told them  in the passages I quoted at para.
    67 of these reasons  that these damages may compensate an employee when the
    circumstances of dismissal are insensitive, demeaning or humiliating.

[74]

The
    trial judge did not outline for the jury the specifics of Wal-Marts own
    conduct that would warrant aggravated damages.  However, the evidentiary
    considerations relating to Wal-Marts conduct that I have just outlined were
    before the jury.  And Bouchers counsel referred to these considerations in his
    closing address to the jury.

[75]

I
    therefore conclude that an award of aggravated damages against Wal-Mart was
    justified, and that the trial judges charge did not cause an injustice.

(b)     Amount

[76]

In
    the alternative, Wal-Mart argues that an award of $200,000 is excessive 
    unprecedented in Canadian employment law.  As was the tort award against
    Pinnock, this award against Wal-Mart is very high, reflecting the jurys strong
    disapproval of its conduct.  For the reasons that I have just discussed, I do
    not consider that the award gives Boucher double recovery for Pinnocks
    misconduct.

[77]

Thus, the remaining question is whether the amount of the award is so
    high this court ought to scale it back.  In the light of Wal-Marts conduct, I
    am not persuaded that the jurys view of the amount is so plainly unreasonable
    that it ought to be reduced.  Accordingly, I would not interfere with the award
    of $200,000.

(2)

The Punitive Damages
    Award

[78]

The
    jury awarded Boucher $1,000,000 in punitive damages against Wal-Mart.  On
    appeal, Wal-Mart seeks to set aside or substantially reduce this award on five
    grounds:

·

The trial judge erred in her instructions to the jury on the
    requirement of an independent actionable wrong;

·

Wal-Marts conduct was not so reprehensible to warrant punitive
    damages;

·

Once the aggravated damages award is upheld, an additional award
    of $1,000,000 is not rationally required to punish Wal-Mart or meet the
    objectives of retribution, deterrence and denunciation;

·

The trial judge erred by failing to give the jury guidance on a
    reasonable range for an award of punitive damages; and

·

The trial judge erred by permitting Boucher to amend her
    statement of claim to conform to the jurys verdict

(a)     Independent Actionable
    Wrong

[79]

To obtain an award of punitive damages, a plaintiff must meet two basic
    requirements.  First, the plaintiff must show that the defendants conduct is
    reprehensible: in the words of Binnie J. in
Whiten,
malicious,
    oppressive and high-handed and a marked departure from ordinary standards of
    decent behaviour:  see
Whiten,
at para. 36.  Second, the plaintiff
    must show that a punitive damages award, when added to any compensatory award,
    is rationally required to punish the defendant and to meet the objectives of
    retribution, deterrence and denunciation.

[80]

When
    the claim against the defendant is for breach of contract, as is Bouchers
    claim against Wal-Mart, the plaintiff must meet a third requirement.  The
    plaintiff must show that the defendant committed an actionable wrong
    independent of the underlying claim for damages for breach of contract.  In
    Canada, this requirement originated in the Supreme Court of Canadas judgment
    in
Vorvis
, itself a case about a breach of an employment contract, and
    was later affirmed in
Whiten,
at paras. 78-83.

[81]

Wal-Mart
    submits that the trial judge incorrectly instructed the jury on this third
    requirement.  I agree with Wal-Marts submission.  Counsel for Boucher had
    argued before the jury, at least implicitly, if not expressly, that Wal-Marts
    actionable wrong was the breach of its duty of good faith and fair dealing in
    the way Boucher was dismissed.  That breach was an actionable wrong as required
    by
Vorvis
and affirmed by
Whiten
.  But, instead of
    instructing the jury on that actionable wrong, the trial judge instructed the
    jury that the actionable wrong was Pinnocks intentional infliction of mental
    suffering of Boucher.  She said:

An award of punitive damages is restricted to cases where the
    employer has committed a wrongful act independent of the act of dismissal, that
    is so malicious and outrageous that it is deserving of punishment on its own.

There is here an allegation of intentional infliction of mental
    sufferingif you find that mental distress or mental suffering was intentionally
    inflicted, that will impact on your determination of whether punitive damages
    should be awarded.

In other words, the trial judge told the jury that the
    tort committed by Pinnock can be an actionable wrong by Wal-Mart that supports
    a punitive damages award against it.

[82]

The
    problem with this instruction is that it punishes the employer for the
    employees misconduct.  It thus grounds the award of punitive damages against
    Wal-Mart solely on the basis that it is vicariously liable for Pinnocks
    wrong.  However, as McLachlin C.J.C. said in
Blackwater v. Plint
,
    [2005] 3 S.C.R. 3, at para. 91, punitive damages cannot be awarded in the
    absence of reprehensible conduct specifically referable to the employer.  And,
    it seems to me, the employers reprehensible conduct must go beyond mere
    negligent conduct.  Its conduct must itself be harsh, offensive or
    high-handed.  See also S.M. Waddams,
The Law of Damages
, looseleaf 2nd
    ed., (Toronto: Canada Law Book, updated to 2013) at p. 11-29; and
67122
    Ontario Ltd. v. Segaz Industries Canada Inc
. (2000), 183 D.L.R. 4
th
488 (Ont. C.A.), at para. 23, revd on other grounds, [2001] 2 S.C.R. 983.  The
    trial judge, however, never tied the requirement of an independent actionable
    wrong to Wal-Marts own conduct.

[83]

What
    then is the effect of the error in the trial judges charge?  I would not give
    it any effect.  The jurys award of aggravated damages shows that they found
    the manner of Wal-Marts dismissal most unfair.  In substance, they found that
    Wal-Mart breached its duty of good faith and fair dealing towards Boucher.  It
    committed an actionable wrong that would support an award of punitive damages.

[84]

Moreover,
    the evidence reasonably supports the jurys finding that Wal-Marts own conduct
    was reprehensible.  That evidence, which I reviewed earlier, includes
    Wal-Marts refusal to take Bouchers complaints about Pinnock seriously, its
    dismissal of those complaints as unsubstantiated despite substantial evidence
    to the contrary, its unwillingness to discipline Pinnock or intervene to stop
    his continuing mistreatment of Boucher, its threatened reprisal against her,
    and its contravention of its workplace policies.  Although Wal-Mart may not
    have deliberately sought Bouchers resignation, on the evidence led at trial
    that the jury undoubtedly accepted, Wal-Marts actions and its inaction were reprehensible.

[85]

Thus
    although the trial judge erred in her instructions on the requirement of an
    independent actionable wrong, in my view the error was harmless.  I would not
    set aside the punitive damages awarded against Wal-Mart because of this error.

(b)     Reprehensible Conduct

[86]

Wal-Mart
    submits that its conduct was not so reprehensible to attract an award of
    punitive damages.  I disagree.  From the evidence I have just outlined, the
    jury could reasonably conclude that Wal-Marts conduct toward Boucher was
    sufficiently reprehensible to merit an award of punitive damages.

(c)     Rationally Required

[87]

The
    jury found Wal-Mart liable for aggravated damages of $200,000.  In addition,
    Wal-Mart is vicariously liable for the $100,000 tort award against Pinnock. 
    And Wal-Mart is liable for damages for constructive dismissal and for $140,000
    in trial costs.  In the light of these compensatory awards, Wal-Mart submits that
    an additional punitive damages award of $1,000,000 is not rationally required
    to punish it or to give effect to denunciation and deterrence.  I accept
    Wal-Marts submission.

[88]

The
    very high aggravated damages award by itself sends a significant denunciatory
    and punitive message and likely will have a deterrent effect.  Additionally,
    although the jury was justified in finding Wal-Marts misconduct sufficiently
    reprehensible to warrant an award of punitive damages, its misconduct falls far
    short of the gravity and duration of the misconduct in other cases that have
    attracted high punitive damages awards.  These cases were extensively reviewed
    by my colleagues Lauwers J.A. in dissent and Cronk J.A. for the majority in
Pate
    Estate v. Galway-Cavendish and Harvey (Township)
, 2013 ONCA 669, 312
    O.A.C. 244.  Two of these cases will illustrate the differences:
Whiten
and
Pate Estate
itself.

[89]

In
Whiten
, the Supreme Court of Canada upheld the jurys award of
    $1,000,000 in punitive damages.  In that case, however, Pilot, the insurer,
    refused to pay a fire loss claim.  Instead:

Pilot acted maliciously and vindictively by maintaining a
    serious accusation of arson for two years in the face of the opinions of an
    adjuster and several experts it had retained that the fire was
    accidental.  It abused the obvious power imbalance in its relationship
    with its insured by refusing to pay a claim that it knew or surely should have
    known was valid, and even by cutting off rental payments on the Whitens rented
    cottage.  It took advantage of its dominant financial position to try to
    force the Whitens to compromise or even abandon their claim.  Indeed,
    throughout the nearly two years that the claim was outstanding, Pilot entirely
    disregarded the Whitens rights.

See
Whiten,
at para. 137.  In addition to the
    punitive damages, the plaintiffs in
Whiten
received substantial costs
    and their out-of-pocket losses from the fire, but no aggravated damages or
    compensatory tort damages.

[90]

In
Pate Estate
, the municipality wrongfully dismissed Mr. Pate, its
    senior building inspector.  It alleged that he had engaged in wrongdoing, and
    instigated an Ontario Provincial Police investigation, which led to criminal
    charges and a four-day trial at which Pate was acquitted.  As Lauwers J.A.
    noted at para. 9 of his reasons:

The local media reported extensively on the criminal
    proceedings and Mr. Pate remained in the public spotlight from March 26,
    1999, when he was wrongfully dismissed, until his acquittal on December 17,
    2002.  Mr. Pate did not obtain employment in the municipal field again and
    passed away in January 2011.

[91]

Pate
    sued the municipality for damages and at a second trial, the trial judge
    awarded $550,000 in punitive damages in addition to the award of aggravated
    damages of $75,000 made at the first trial.  The majority of this court reduced
    the punitive damages award to $450,000.  In dissent, Lauwers J.A. would have
    upheld the award of $550,000.

[92]

Here,
    by contrast, Wal-Mart is already liable for significant compensatory damages.  Its
    misconduct lasted less than six months.  It did not profit from its wrong.  And
    while it obviously maintained a power imbalance over Boucher, it did not set
    out to force her resignation.  In the light of these considerations, a punitive
    damages award of $100,000 on top of the compensatory damages it must pay is all
    that is rationally needed to punish Wal-Mart and denounce and deter its
    conduct.  Accordingly, I would allow Wal-Marts appeal on punitive damages and
    reduce the award from $1,000,000 to $100,000.

[93]

It
    is thus unnecessary to address the remaining two grounds advanced by Wal-Mart:
    the trial judge erred by failing to give the jury guidance on a reasonable
    range of punitive damages, and the trial judge erred by granting Bouchers
    amendment to the Statement of Claim to conform to the jurys verdict.

[94]

I
    will say, however, that Wal-Marts trial counsel did not ask the trial judge to
    give the jury guidance on a range of punitive damages.  And after Boucher made
    her motion to amend her Statement of Claim, the trial judge asked counsel for
    Wal-Mart what prejudice his client would suffer if the amendment was granted 
    he responded that he could not say he would have conducted the defence
    differently.

E.

Bouchers cross-appeal

[95]

At
    trial Boucher sought an award of damages for future loss of income of
    $726,601.  This amount represented her loss of income until retirement age. 
    She claimed that she suffered this loss because of Pinnocks tortious conduct 
    his intentional infliction of mental suffering  for which Wal-Mart was
    vicariously liable.  However, the trial judge ruled and then instructed the
    jury that Bouchers claim for future loss of income was limited to the amount
    provided for in her employment contract, 20 weeks salary.

[96]

Boucher
    cross-appeals from the judgment at trial on the ground that the trial judge
    erred in law in her ruling.  For the reasons that follow, the trial judges
    ruling was correct and I would therefore dismiss Bouchers cross-appeal.

(a)

Dr. Charettes
    Evidence

[97]

In
    asserting her loss of future income claim, Boucher relied on the expert
    evidence of Dr. Michael Charette, an economics professor at the University of
    Windsor.  Dr. Charette put forward two scenarios for Bouchers income loss. 
    The first scenario assumed that she worked at Wal-Mart as an assistant manager
    until age 65 at an annual salary of $55,000.  On that scenario, she would have
    earned $1,335,663.

[98]

The
    second scenario assumed that after being constructively dismissed by Wal-Mart,
    Boucher would have had to go back into the workforce at an entry level position
     in effect start over again.  Dr. Charette made this assumption because in
    his opinion Bouchers age and level of education combined with the state of the
    retail market would likely preclude her from obtaining a middle management
    position.  On this second scenario, Boucher would have earned $735,599 by age
    65.

[99]

On
    Dr. Charettes second projection, Boucher would earn $600,064 less than the
    amount she would have earned at Wal-Mart until age 65.  That figure combined
    with her loss of income of $126,537 from the date she left Wal-Mart to the date
    of trial represented her total future loss of income claim of $726,601.

(b)     The trial judges ruling

[100]

Boucher led Dr.
    Charettes expert evidence without objection by either appellants trial
    counsel.  However, after all of the evidence was completed, the trial judge
    ruled that Boucher could not pursue her claim for future loss of income.  The
    trial judge gave two reasons: first, a claim for future loss of income must be
    based on a loss of earning capacity, and on the evidence at trial, Boucher had
    not suffered a loss of earning capacity; and second, Boucher was only entitled
    to the loss of income provided for in her employment contract.

(c)     Discussion

[101]

On her
    cross-appeal, Boucher submits that the trial judge erred in law because she
    failed to apply the principle that an injured party must be restored to the
    position she would have been in but for the wrongdoers tortious conduct. 
    Here, Boucher testified that she intended to work at Wal-Mart until she retired
    and Wal-Mart led no evidence that it would otherwise have let her go.

[102]

I do not accept
    this submission for the two reasons given by the trial judge.  In Canada, as
    the trial judge said in her ruling, an award for future loss of income
    compensates a plaintiff for loss of earning capacity  in other words, the loss
    of an asset, the capacity to earn: see
M.B. v. British Columbia
, 2003
    SCC 53, [2003] 2 S.C.R. 477;
Lazare v. Harvey
, 2008 ONCA 171. 
    Typically, in personal injury actions, plaintiffs have justifiable future loss
    of income claims because the accident has impaired their capacity to earn
    income.

[103]

A claim for
    future loss of income can arise in an employment context where a plaintiff has
    not recovered from the effects of the wrongdoers action and the plaintiff has
    thus suffered a loss of any earning capacity because of the wrongdoers
    tortious conduct: see, for example,
Piresferreira
.

[104]

Here, however,
    Boucher had recovered from Pinnocks tortious conduct, his intentional
    infliction of mental suffering, well before trial; indeed, she recovered in
    less than two months after she left Wal-Mart.  She therefore did not suffer a
    loss of earning capacity.  She simply could not find another comparable job. 
    The trial judge wrote at para. 17 of her ruling:

It is incapacity to earn income that drives the entitlement to
    damages for lost wages.  In this case, that critical factor is missing.  There
    is no evidence to indicate that the alleged wrongs on the part of either
    defendant left the plaintiff unable to work.  This is not a case in which the
    mental distress or other harm has caused lasting effects or continuing
    disability.  To the contrary, it was the plaintiffs evidence that she left
    Wal-Mart in November 2009 and by December 2009 was well enough to work.  Her failure
    to secure employment is based, not on incapacity, but on the failure to find a
    job with a comparable salary and level of responsibility.

[105]

I agree.

[106]

Because Boucher
    did not suffer a loss of earning capacity, her claim for future loss of income
    is limited to the amount provided for in her employment contract: two weeks pay
    for every year of service, or 20 weeks.  Wal-Mart paid her that amount.  As I
    have said, it paid her for eight months.

[107]

Boucher did not
    have an employment contract that guaranteed her employment to age 65.  And
    Wal-Mart did not have to lead evidence to show that it would have terminated
    her employment before she turned 65.  It always had that right under its
    contract with Boucher, on giving her the appropriate notice or on paying the
    amount specified instead of notice.  Boucher was entitled to be put in the
    position she would have been in if the contract had been performed: employment
    subject to dismissal in accordance with the terms of her contract.  In her
    cross-appeal, however, she seeks to be put in a better position: lifetime
    employment.  That she was not entitled to.

[108]

I would dismiss
    the cross-appeal.

F.

Conclusion

[109]

Pinnock and
    Wal-Mart appeal their liability for and the amount of damages for intentional
    infliction of mental suffering, aggravated damages and punitive damages awarded
    by the jury.  Boucher cross-appeals from the trial judges ruling precluding
    her from pursuing a future loss of income claim beyond the amount provided for
    in her employment contract.

[110]

I would uphold
    the jurys damages award of $100,000 against Pinnock for intentional infliction
    of mental suffering.  I would also uphold the jurys aggravated damages award
    of $200,000 against Wal-Mart.

[111]

I would,
    however, allow the appeals on punitive damages.  I would reduce the punitive
    damages award against Pinnock from $150,000 to $10,000 and the punitive damages
    award against Wal-Mart from $1,000,000 to $100,000.  Especially in the light of
    the significant compensatory awards against each appellant, those amounts are
    all that is rationally required to punish Pinnock and Wal-Mart and to denounce
    and deter their conduct.

[112]

I would dismiss
    Bouchers cross-appeal.  The trial judge correctly ruled that as Boucher had
    not suffered a loss of earning capacity, her loss of future income claim was
    limited to the amount provided for in her employment contract.

[113]

The parties may
    make brief written submissions on the costs of the appeal and cross-appeal
    within 20 days of the release of the courts reasons.

John Laskin J.A.

I agree. M. Tulloch J.A.





Hoy
    A.C.J.O. (Dissenting):

[114]

I agree with my
    colleagues disposition of Jason Pinnocks appeal, Wal-Marts appeal of the
    punitive damages awarded against it, and Bouchers cross-appeal against
    Wal-Mart.  I part company with him on the merits of Wal-Marts appeal of the
    aggravated damages awarded against it. I would reduce those damages to $25,000.

[115]

In an employment
    context, aggravated damages compensate a plaintiff for her mental distress
    caused by the manner of dismissal:
Honda Canada Inc. v. Keays
, 2008
    SCC 39, [2008] 2 S.C.R. 362.

[116]

In my view, the
    trial judge erred by failing to caution the jury that they could only consider
    Wal-Marts conduct when assessing damages to compensate Boucher for the mental
    distress arising from the manner in which it dismissed her: they could not
    compensate Boucher for any mental distress they might find Pinnock
    intentionally inflicted. As I discuss below, from both the charge and the
    quantum of aggravated damages assessed against Wal-Mart, it is clear that the
    jury considered Pinnocks conduct in assessing the aggravated damages it
    awarded against Wal-Mart. The jury awarded damages against Pinnock to
    compensate Boucher for her mental suffering because of his misconduct, and
    Wal-Mart is vicariously liable for the damages awarded against Pinnock. This
    resulted in an injustice: Wal-Mart is required to compensate Boucher twice for
    the mental suffering occasioned by Pinnocks misconduct, and Boucher will
    receive double-compensation. Moreover, as I explain below, the award of
    aggravated damages against Wal-Mart is plainly unreasonable. I would reduce the
    aggravated damages assessed against Wal-Mart to $25,000.

[117]

Unlike my
    colleague, I am strongly of the view that from the charge as a whole, the jury
    would reasonably have understood that they were to take Pinnocks conduct into
    account in assessing aggravated or mental distress damages against Wal-Mart,
    whether or not they awarded damages against Pinnock for intentionally
    inflicting mental stress on Boucher.

[118]

The trial judge
    charged the jury that: the claims against Walmart and Mr. Pinnock are based on
    the same facts; Bouchers claim against Walmart is based on the conduct of
    Mr. Pinnock; and [t]he conduct alleged against Mr. Pinnock is the same
    conduct alleged in the claim against Walmart.

[119]

Then, in
    addressing the question of whether Boucher was entitled to aggravated damages
    for the manner in which she was dismissed, the trial judge explained:
    Aggravated damages are intended to compensate for harm that flowed as a
    consequence of the manner of dismissal. Here, the question is whether the
    circumstances that led Ms. Boucher to leave her employment caused her mental
    distress. Essentially, those circumstances were Pinnocks conduct.

[120]

Bouchers claim
    against Wal-Mart for constructive dismissal was based on Pinnocks conduct.
    Despite this, any mental suffering that the jury found was intentionally
    inflicted by Pinnock should not have been included in the assessment of the
    damages necessary to compensate Boucher for the mental distress she suffered as
    a consequence of the manner of dismissal. This was accounted for by the damages
    awarded against Pinnock, and Wal-Mart is vicariously liable for those damages.
    Any aggravated damages awarded against Wal-Mart could only be based on mental
    distress Boucher suffered as a result of Wal-Marts conduct.

[121]

As my colleague
    explains, the trial judge also told the jury that the tort committed by Pinnock
    supported a punitive damages award against Wal-Mart. Considering the charge as
    a whole, this further reference to Pinnocks conduct in the context of the
    determination of punitive damages against Wal-Mart would reinforce the jurys
    understanding that they could similarly consider Pinnocks conduct in assessing
    aggravated damages against Wal-Mart.

[122]

As I indicated
    above, the quantum of aggravated damages the jury assessed against Wal-Mart
    shows that, as instructed, they in fact considered Pinnocks conduct. The jury
    awarded damages of $100,000 for
intentional
infliction of mental
    suffering against Pinnock  the direct cause of Bouchers mental suffering. I
    agree with my colleague that the $100,000 award is very high, given that
    Bouchers symptoms did not last long. As my colleague also notes, those
    symptoms cleared up once the person who caused them  Pinnock  was no longer
    part of her life. Yet, the jury awarded aggravated damages for mental distress
    against Wal-Mart of $200,000  twice the amount awarded against Pinnock.
    Rationally, the jury must have considered Pinnocks conduct in arriving at this
    amount.

[123]

I agree with my
    colleague that Wal-Marts own conduct justifies an award of aggravated damages
    against it. Wal-Mart failed to maintain the confidentiality of Bouchers June
    3, 2009 meeting with management about Pinnocks conduct, and told Boucher, in
    October and November of 2009, that they would hold her accountable for
    unsubstantiated complaints against Pinnock, in each case contrary to its own
    policies. Moreover, it appears that the jury accepted that Wal-Mart was aware
    of Pinnocks conduct and failed to intervene to prevent it from recurring.
    While Pinnocks actions were the direct cause of Bouchers mental distress,
    Wal-Marts conduct also contributed to her mental distress. What then, is the
    appropriate amount of aggravated damages? In my view, given the award against
    Pinnock, it must be relatively modest.

[124]

Simply deducting
    $100,000 from the $200,000 awarded by the jury, to eliminate the
    double-counting, leaves an amount that is plainly unreasonable: Boucher has
    already been generously compensated for the mental distress she suffered.  As
    my colleague notes, the $100,000 amount awarded against Pinnock is very high
    and includes a strong punitive component. It is sustainable on appeal on the
    basis that it compensates Boucher for all  or nearly all  of her mental
    distress during the relevant period.  Considering this, an award of aggravated
    damages in the amount of $100,000 against Wal-Mart would be largely punitive.
    To the extent that Wal-Marts conduct towards Boucher merits sanction, it is
    addressed through the separate punitive damages awarded against it. I would
    award aggravated damages against Wal-Mart in the amount of $25,000 to
    compensate her for any additional mental distress that might be seen to have
    been caused by Wal-Marts own conduct in the course of her dismissal.

Released: May 22, 2014 (A.H.)

Alexandra Hoy A.C.J.O.





[1]
Counsel for Pinnock and Wal-Mart on appeal were not counsel at trial.



[2]
In
Vorvis v. Insurance Corp. of British
    Columbia
, [1989] 1 S.C.R. 1085 and in
Hill v. Church of Scientology
, the
    Supreme Court of Canada used a different string of adjectives: harsh,
    vindictive, reprehensible and malicious.  In my view the word reprehensible
    captures the kind of conduct that justifies an award of punitive damages.


